Exhibit 10.4

 

AMERISOURCEBERGEN CORPORATION

 

NONQUALIFIED STOCK OPTION GRANT TO EMPLOYEE

 

Participant:

 

Name

 

 

 

Number of Shares

 

 

Subject to Options:

 

Shares

 

 

 

Exercise Price:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Termination Date:

 

 

 

RECITALS

 

A.            By authority of the Board of Directors of AmerisourceBergen
Corporation (the “Company”), the Company has adopted The AmerisourceBergen
Corporation Omnibus Incentive Plan (the “Plan”) and as a result, shares
thereunder are available for grant to employees of the Company and its direct
and indirect parent and subsidiaries.

 

B.            The Administrator has decided to make a stock option grant as an
inducement for the Participant to continue in the Service of the Company (or any
Parent or Subsidiary) and to promote the best interests of the Company and its
stockholders.

 

C.            All capitalized terms in this Agreement, to the extent not
otherwise defined in one or more provisions of this Agreement, shall have the
meanings assigned to them in the Plan.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound:

 

1.                                      Grant of Option.  Subject to the terms
and conditions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant a nonqualified stock option (the “Option”) to purchase
shares of common stock of the Company (“Shares”) at an exercise price of $______
per Share (the “Exercise Price”). The Option shall become exercisable according
to Section 2 below.

 

2.                                      Exercisability of Option.  Subject to
the provisions of Section 7, the Option shall vest and become exercisable as of
the following dates, if the Participant is in Service as of the applicable date:

 

Date

 

Percentage Exercisable

 

 

 

25

%

 

 

25

%

 

 

25

%

 

 

25

%

 

Notwithstanding the above but subject to Section 7, the Option shall continue to
vest and become exercisable following the Participant’s cessation of Service if
such cessation is due to the Participant’s Voluntary Retirement (as defined
below).

 

For purposes of this Agreement, “Voluntary Retirement” means any voluntary
termination by the Participant as an employee of the Company (or any Parent or
Subsidiary) (i) after reaching age sixty-two (62) and

 

--------------------------------------------------------------------------------


 

completing sixty (60) full months of continuous employment with the Company
and/or its Parent or Subsidiaries or (ii) after reaching age fifty-five (55)
where the Participant’s age plus years of continuous employment with the Company
and/or its Parent or Subsidiaries equals at least seventy (70).

 

3.                                      Term of Option.

 

(a)                   The Option shall have a term of seven years from the date
of grant and shall terminate at the expiration of that period on
____________(the “Expiration Date”), unless it is terminated at an earlier date
pursuant to the provisions of this Agreement or the Plan.

 

(b)                     The option term specified in Section 3(a) shall
terminate (and the Option shall cease to be outstanding) prior to the Expiration
Date should any of the following provisions become applicable:

 

(i)                                     Should the Participant cease to remain
in Service for any reason other than a voluntary termination or for Cause while
the Option is outstanding, then the Participant (or any other person or persons
exercising the Option) shall have a one (1)-year period measured from the date
of such cessation of Service during which to exercise the Option, but in no
event shall this option be exercisable at any time after the Expiration Date.

 

(ii)                                  Should the Participant’s Service terminate
by reason of his or her voluntary termination (other than due to the
Participant’s Voluntary Retirement) then the Participant (or any other person or
persons exercising the Option) shall have a three (3)-month period measured from
the date of such cessation of Service during which to exercise the Option, but
in no event shall this option be exercisable at any time after the Expiration
Date.

 

(iii)                               The applicable period of post-Service
exercisability in effect pursuant to the foregoing provisions of this
Section 3(b) shall automatically be extended by an additional period of time
equal in duration to any interval within such post-Service exercise period
during which the exercise of the Option or the immediate sale of the Shares
acquired under the Option cannot be effected in compliance with applicable
federal and state securities laws, but in no event shall such an extension
result in the continuation of the Option beyond the Expiration Date.

 

(iv)                              Should the Participant’s Service be terminated
for Cause, or should the Participant otherwise engage in conduct constituting
grounds for termination for Cause while the Option is outstanding, then the
Option, whether or not vested and exercisable, shall terminate immediately and
cease to be outstanding.

 

(b)                   During the limited period of post-Service exercisability,
the Option may not be exercised in the aggregate for more than the number of
Shares for which the Option is, at the time of the Participant’s cessation of
Service, vested and exercisable pursuant to the schedule specified in
Section 2.  Except as otherwise provided in Section 2 or except to the extent
(if any) specifically authorized by the Administrator pursuant to an express
written agreement with the Participant, the Option shall not vest or become
exercisable for any additional Shares following the Participant’s cessation of
Service.  Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, the Option shall terminate and cease to be outstanding
for any Shares for which the Option has not otherwise been exercised.

 

4.                                      Exercise Procedures.

 

(a)                   In order to exercise the Option with respect to all or any
of the Shares for which the Option is at the time exercisable, the Participant
(or any other person or persons exercising the Option) must take the following
actions:

 

(i)                         Execute and deliver to the Company a notice of
exercise (in the form prescribed by the Company) as to the Shares for which the
Option is exercised or comply with such other

 

2

--------------------------------------------------------------------------------


 

procedures as the Company may establish for notifying the Company of the
exercise of the Option for one or more Shares.

 

(ii)                      Pay the aggregate Exercise Price for the purchased
Shares in one or more of the following forms:

 

(A)                   cash or check made payable to the Company;

 

(B)                   by having the Company withhold Shares otherwise available
upon exercise of the Option with a Fair Market Value on the date of exercise
equal to the aggregate Exercise Price for the purchased Shares; or

 

(C)                   through a “cashless exercise” procedure approved by the
Company pursuant to which the Participant (or any other person or persons
exercising the Option) shall concurrently provide irrevocable instructions
(i) to a brokerage firm (reasonably satisfactory to the Company for purposes of
administering such procedure in accordance with the Company’s
pre-clearance/pre-notification policies) to effect the immediate sale of the
purchased Shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate Exercise Price
payable for the purchased Shares plus all applicable Taxes required to be
withheld by the Company by reason of such exercise and (ii) to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm on such settlement date in order to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the Option exercise, payment of the Exercise Price must accompany the
notice of exercise (or other notification procedure) delivered to the Company in
connection with the Option exercise.

 

(iii)                   Furnish to the Company appropriate documentation that
the person or persons exercising the Option (if other than the Participant) have
the right to exercise the Option.

 

(iv)                  Make appropriate arrangement with the Company for the
satisfaction of all Taxes required to be withheld in connection with the Option
exercise.

 

(b)                   The obligation of the Company to deliver Shares upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Administrator, including such actions as Company counsel
shall deem necessary or appropriate to comply with relevant securities laws and
regulations. The Company may require that the Participant (or other person or
persons exercising the Option after the Participant’s death) represent that the
Participant is purchasing Shares for the Participant’s own account and not with
a view to or for sale in connection with any distribution of the Shares, or such
other representation as the Administrator deems appropriate. All obligations of
the Company under this Agreement shall be subject to the rights of the Company
as set forth in the Plan to withhold amounts of federal, state and local income
and employment taxes required to be withheld in connection with the exercise of
the Option (“Taxes”), if applicable.

 

5.                                      Change in Control.  The provisions of
the Plan applicable to a Change in Control shall apply to the Option, and the
Administrator may take such actions as it deems appropriate pursuant to the
Plan.

 

6.                                      Restrictions on Exercise.  Only the
Participant may exercise the Option during the Participant’s lifetime.  After
the Participant’s death, the Option shall be exercisable (subject to the
limitations specified in the Plan) solely by the legal representatives of the
Participant, the Participant’s designated beneficiary or beneficiaries of the
Option or by the person or persons who acquire the right to exercise the Option
by will or by the laws of descent and distribution, to the extent that the
Option is exercisable pursuant to this Agreement.

 

3

--------------------------------------------------------------------------------


 

7.                                      Special Forfeiture and Repayment Rules.

 

(a)                   The Participant hereby acknowledges and agrees that in the
event that the Participant experiences a Triggering Event (as defined in the
Plan) and unless the Administrator or its delegate determines otherwise, then:

 

(i)                         any portion of the Option that remains unexercised
as of the date the Administrator determines that the Participant has experienced
a Triggering Event, regardless of whether the Option is vested or unvested as of
that date, shall be immediately and automatically forfeited; and

 

(ii)                      if the Participant (or his permitted transferee)
exercised all or a portion of the Option within the 12-month period immediately
prior to the date of the acts or omissions that gave rise to such Triggering
Event or anytime thereafter, within 10 days of receiving written notice from the
Company that a Triggering Event has occurred, the Participant shall pay to the
Company an amount equal to the product of the number of Shares as to which the
Option was exercised, multiplied by the excess, if any, of the Fair Market Value
per share on the date of exercise over the Exercise Price of the Option.

 

(b)                   The Administrator or its delegate shall determine in its
sole discretion whether a Triggering Event has occurred with respect to the
Participant.

 

(c)                    The Participant hereby acknowledges and agrees that the
restrictions contained in the Plan are being made for the benefit of the Company
in consideration of the Participant’s receipt of the Option. The Participant
further acknowledges that the receipt of the Option is a voluntary action on the
part of the Participant and that the Company is unwilling to provide the Option
to the Participant without including the restrictions contained in the Plan.

 

(d)                   The Participant hereby consents to a deduction from, and
set-off against, any amounts owed to the Participant by the Company or its
affiliates from time to time (including, but not limited to, amounts owed to the
Participant as wages, severance payments or other fringe benefits) to the extent
of the amounts owed to the Company by the Participant under this Agreement.

 

(e)                    The Special Forfeiture and Repayments provisions of this
Agreement and the Plan are in addition to, not in lieu of, any other obligation
and/or restriction that the Participant may have with respect to the Company,
whether by operation of law, contract, or otherwise, including, without
limitation, any non-competition and non-solicitation obligations contained in an
employment agreement entered into by and between the Participant and the Company
or any of its affiliates.

 

(f)                     The Participant hereby further agrees that the
Participant shall be subject to any clawback, recoupment or other similar policy
that the Company adopts and acknowledges and agrees that the Option hereunder
granted, the Shares issued or to be issued and/or amounts paid or to be paid
hereunder and/or amounts received with respect to any sale of such Shares, shall
be subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of such policy.  The Participant agrees and
consents to the Company’s application, implementation and enforcement of (i) any
such policy established by the Company that may apply to the Participant and
(ii) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, and expressly agrees that the Company may
take such actions as are necessary to effectuate such policy or applicable law
without further consent or action being required by the Participant.  To the
extent that the terms of this Agreement and such policy conflict, then the terms
of such policy shall prevail.

 

8.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan. The grant and exercise of the Option are subject to the provisions of the
Plan and to interpretations, regulations and determinations concerning the Plan
established from time to time by the Administrator in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to Taxes, (ii) the Special Forfeiture
and Repayment Rules provisions of the Plan, (iii) the registration,
qualification or

 

4

--------------------------------------------------------------------------------


 

listing of the Shares, (iv) capital or other changes of the Company and
(v) other requirements of applicable law. The Participant has received a copy of
the Plan, a copy of which is attached hereto, has been provided with the
opportunity to read the Plan and is familiar with the terms and provisions
thereof.  The Participant hereby acknowledges receipt of the prospectus for the
Plan, a copy of which is attached hereto.  The Administrator shall have the
authority to interpret and construe the Option in accordance with this Agreement
and pursuant to the terms of the Plan, and its decision shall be binding and
conclusive as to any questions arising hereunder.

 

9.                                      No Employment Rights.  The grant of the
Option shall not confer upon the Participant any right to continue in Service
and shall not interfere in any way with the right of the Company (or any Parent
or Subsidiary) to terminate the Participant’s Service at any time. The right of
the Company (or any Parent or Subsidiary) to terminate at will the Participant’s
Service at any time for any reason is specifically reserved.

 

10.                               Tax Consequences.  The Participant
acknowledges that the Company has not advised the Participant regarding the
Participant’s tax liability in connection with the grant, vesting or exercise of
the Option. The Participant is not relying on any statements or representations
of the Company or any of its agents in regard to such liability. The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

11.                               Assignment and Transfers.  The rights and
interests of the Participant under this Agreement may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of other than by will or
by the laws of descent and distribution.

 

12.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and determined
in accordance with the laws of the state of Delaware, without giving effect to
conflicts of laws principles thereof.

 

13.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Compensation Committee at 1300
Morris Drive, Chesterbrook, PA 19087, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by overnight
courier or telecopy or enclosed in a properly sealed envelope addressed as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

 

14.                               Rights to Adjust.  This Agreement shall not in
any way affect the right of the Company to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

15.                               Successors and Assigns.  Except to the extent
otherwise provided in this Agreement, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and the Participant, the Participant’s assigns, the legal
representatives, heirs and legatees of the Participant’s estate and any
beneficiaries of the Option designated by the Participant.

 

16.                               GRANT ACCEPTANCE.  YOU MUST ACCEPT THE TERMS
OF THIS AGREEMENT WITHIN 60 DAYS OF RECEIPT IN ACCORDANCE WITH THE PROCEDURES
SPECIFIED BY THE COMPANY.  IF YOU DO NOT ACCEPT THE TERMS AS INSTRUCTED, THIS
AGREEMENT WILL AUTOMATICALLY, WITHOUT FURTHER ACTION OF THE COMPANY OR THE
ADMINISTRATOR, TERMINATE AND THE AWARD WILL BE FORFEITED AT MIDNIGHT ON THE 60TH
DAY.  ACCEPTANCE OF THIS AGREEMENT CONSTITUTES YOUR CONSENT TO ANY ACTION TAKEN
UNDER THE PLAN AND THIS AGREEMENT AND YOUR AGREEMENT TO BE BOUND BY THE
COVENANTS AND AGREEMENTS CONTAINED IN ATTACHMENT A AND ATTACHMENT B OF THE PLAN.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement effective as of the date of grant.

 

 

 

AMERISOURCEBERGEN CORPORATION

 

--------------------------------------------------------------------------------